Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  December 13, 2019                                                 Bridget M. McCormack,
                                                                                  Chief Justice

  159107                                                                 David F. Viviano,
                                                                         Chief Justice Pro Tem
  159124
                                                                       Stephen J. Markman
                                                                            Brian K. Zahra
                                                                      Richard H. Bernstein
                                                                      Elizabeth T. Clement
  KATHLEEN M. GAYDOS, Personal                                        Megan K. Cavanagh,
  Representative of the ESTATE OF DIANA                                                Justices
  LYKOS VOUTSARAS,
               Plaintiff-Appellee,
  and
  SPIRO VOUTSARAS
           Plaintiff,
  v                                              SC: 159107
                                                 COA: 340714
                                                 Ingham CC: 16-000263-NM
  GARY L. BENDER, RICHARD A.
  CASCARILLA, LINDSAY NICOLE DANGL,
  VINCENT P. SPAGNUOLO, and MURPHY &
  SPAGNUOLO PC,
            Defendants,
  and
  KENNETH M. MOGILL and MOGILL, POSNER
  & COHEN,
           Defendants-Appellants,
  and
  KERN G. SLUCTER and GANNON GROUP, PC,
             Defendants-Appellees.
  ___________________________________________/

  KATHLEEN M. GAYDOS, Personal
  Representative of the ESTATE OF DIANA
  LYKOS VOUTSARAS,
               Plaintiff-Appellee,
  and
  SPIRO VOUTSARAS,
           Plaintiff,
  v                                              SC: 159124
                                                 COA: 340714
                                                 Ingham CC: 16-000263-NM
  GARY L. BENDER, RICHARD A.
  CASCARILLA, LINDSAY NICOLE DANGL,
  VINCENT P. SPAGNUOLO, and MURPHY &
                                                                                                                2

SPAGNUOLO PC,
        Defendants,
and
KENNETH M. MOGILL and MOGILL, POSNER
& COHEN,
         Defendants-Appellees,
and
KERN G. SLUCTER and GANNON GROUP, PC,
           Defendants-Appellants.
___________________________________________/

      On order of the Court, the applications for leave to appeal the January 3, 2019
judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
argument on the applications for leave to appeal. MCR 7.305(H)(1).

        The appellants shall file supplemental briefs within 42 days of the date of this order
addressing whether the privilege of witness immunity extends to retained experts sued for
professional malpractice. See Maiden v Rozwood, 461 Mich. 109 (1999). In addition to
the brief, the appellants shall electronically file appendices conforming to MCR
7.312(D)(2). In the briefs, citations to the record must provide the appendix page numbers
as required by MCR 7.312(B)(1). The plaintiff-appellee shall file a supplemental brief
within 21 days of being served with the appellants’ briefs. The plaintiff-appellee shall also
electronically file an appendix, or in the alternative, stipulate to the use of the appendices
filed by the appellants. Replies, if any, must be filed by the appellants within 14 days of
being served with the appellee’s brief. The parties should not submit mere restatements of
their application papers.

       The time allowed for oral argument shall be 30 minutes: 15 minutes for appellants,
to be divided at their discretion, and 15 minutes for plaintiff-appellee. MCR 7.314(B)(1).

        Persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae. Motions for permission to
file briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in
Gaydos v Bender, Docket No. 159107, only and served on the parties in both cases.

       CAVANAGH, J., not participating due to a preexisting relationship with a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 13, 2019
       b1210
                                                                              Clerk